                  EXHIBIT H




Case 2-20-20230-PRW,   Doc 1330-8, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit H, Page 1 of 4
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NEW YORK


 In re:                                                   Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                       Case No. 20-20230 (PRW)

                    Debtor.


                           ORDER GRANTING
         SECOND INTERIM FEE APPLICATION OF PACHULSKI STANG
   ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED AND
       REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR
        FOR THE PERIOD AUGUST 1, 2020 THROUGH DECEMBER 31, 2020

                 This matter is before the Court on the Second Interim Fee Application of

Pachulski Stang Ziehl & Jones LLP for Compensation for Services Rendered and

Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured

Creditors of the Debtor for the Period August 1, 2020 through December 31, 2020 (the “Second

Compensation Period” and the “Application”) [Doc 1197]. In the Application, PSZJ requests (a)

allowance of interim compensation for professional services performed by PSZJ for the Second

Compensation Period in the amount of $561,879.50 (b) reimbursement of its actual and

necessary expenses in the amount of $1,231.84 incurred during the Second Compensation

Period, and (c) directing the Debtor to pay PSZJ the amount of $178,210.23 for the unpaid total.

                 The Court, having considered the Application and notice of the Application

appearing adequate, and having convened a hearing on March 5, 2021 and being otherwise duly

advised in the premises, determines that the Application should be, and hereby is GRANTED.

Accordingly,




DOCS_DE:232702.2 75015/002
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-8,
                              1281, Filed
                                       Filed03/05/21,
                                              04/28/21, Entered
                                                          Entered03/05/21
                                                                  04/28/2114:15:06,
                                                                           15:26:41,
                    Description:
                       Description:
                                 MainExhibit
                                      Document
                                             H, Page
                                                  , Page
                                                     2 of 14 of 2
                 IT IS THEREFORE ORDERED as follows:

        1.       The Application is GRANTED as set forth herein.

        2.       PSZJ has agreed to a reduction of its fees requested in the amount of $5,000.00.

        3.       PSZJ’s compensation for professional services rendered during the Second

Compensation Period is allowed on an interim basis in the amount of $556,879.50.

        4.       Reimbursement of PSZJ’s expenses incurred during the Second Compensation

Period is allowed on an interim basis in the amount of $1,231.84.

        5.       The Debtor is directed to pay PSZJ any outstanding amounts due for fees and

expenses incurred during the Second Compensation Period to the extent such amounts .

        6.       The compensation and reimbursement of expenses awarded in this Order shall be

interim and subject to final approval pursuant to section 330(a)(5) of the Bankruptcy Code.

        7.       The allowance of interim compensation and reimbursement of expenses pursuant

to this Order is without prejudice to PSZJ’s right to seek additional compensation for services

performed and expenses incurred during the Second Compensation Period, which were not

processed at the time of the Application.

        8.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.

DATED: March 5, 2021                            __________________/s/__________________
       Rochester, New York                      HON. PAUL R. WARREN
                                                United States Bankruptcy Judge




DOCS_DE:232702.2 75015/002              2
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW, Doc
                         Doc1330-8,
                              1281, Filed
                                       Filed03/05/21,
                                              04/28/21, Entered
                                                          Entered03/05/21
                                                                  04/28/2114:15:06,
                                                                           15:26:41,
                    Description:
                       Description:
                                 MainExhibit
                                      Document
                                             H, Page
                                                  , Page
                                                     3 of 24 of 2
                                                    Notice Recipients
District/Off: 0209−2                        User: admin                           Date Created: 3/5/2021
Case: 2−20−20230−PRW                        Form ID: pdforder                     Total: 7


Recipients of Notice of Electronic Filing:
aty         Camille W. Hill         chill@bsk.com
aty         Ilan D Scharf        ischarf@pszjlaw.com
aty         Stephen A. Donato           sdonato@bsk.com
                                                                                                               TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Rochester Drug Cooperative, Inc.      P.O. Box 24389          Rochester, NY 14624−0389
pr          John T. Kinney        9226 NW 9th Court         Plantation, FL 33324
aty         Pachulski Stang Ziehl & Jones LLP        780 Third Avenue, 34th Floor         New York, NY 10017
smg         Office of the U.S. Trustee     100 State Street, Room 6090         Rochester, NY 14614
                                                                                                               TOTAL: 4




        Case 2-20-20230-PRW, Doc 1330-8,
                                     1281-1, Filed 04/28/21,
                                                      03/05/21, Entered 04/28/21
                                                                         03/05/21 15:26:41,
                                                                                  14:15:06,
               Description: PDF Orders
                                Description:
                                       or Judgments:
                                             Exhibit H,Notice
                                                       Page 4Recipients,
                                                               of 4      Page 1 of 1
